opinion of the court
Memorandum.
The order of the Appellate Division should be affirmed.
Defendant contends that reversible error occurred when the trial court permitted two witnesses to bolster the victim’s prior identification of the defendant. (See People v Trowbridge, 305 NY 471.) Although a general protest was raised against this testimony, defendant at no time objected to this testimony on the specific ground that it constituted improper bolstering. Thus, defendant has failed to preserve this issue for appellate review. (See People v Gonzalez, 55 NY2d 720, 722; see, also, People v Vidal, 26 NY2d 249, 254; Richardson, Evidence [10th ed], § 538.)
We have examined defendant’s remaining contentions and have found them to be without merit.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed in a memorandum.